OFFICE OF THE AmORNEY             GENERAL     OF TEXAS
                              AUSTIN




Benorable CbarlrrH. Theob6Jd
06untyAttornay
06lreat6ncounty
Oalvrsston,Teua
D6ar 61r:




            Your requret to
ouofullj    oan~idoro6 bp t
request a6 folLat




                                       tabar requoddd me te
                                        r spielon oa th le
                                        y e u h a r e h o Ad Ewe. 85
                                    60 of tho ast ataa68,
                         et that theso i6 LIBmlrt~
                          ~pr+wtahg  th6t ii 'urp%0ti0n
                         d wocrmtitutioa&lthat the
                    b0   lfr00ttvO.*        fBnak6t     Iasutloa
Honorable Uharles K. Theobeld, Page S


         TWction,RS of Article 5 of our State Con-
    etitt&on. gm%Qts authority to thn legislature
    to inoreaae. dio&nlah or chance the civil and
    criminal jurlediotlon 6P county aourte by elt%er
    ha1   or saneral law. Sections  1 and E’ 01 the
    above auoted sot are themrore valid.
         *Howover, Section 5 of the aot PrOV~diQg
    addltioual oompensation for the County Clerk
    and County Judge, and providing for the eppoiQt-
    mnt of an additional daputy clerk and the pay-
    ment of a salary to eucb deputy, is clearly us-
    onQstitutional as a looal or special law ettempt-
    in& to regulate the effaira of a county, anG
    whsra a Sensral lcw oan be labd~ea;iplicable.
    Al!aostthe idantieel prooedurewas aondemcd in
    the oaee of Duclos vs. EbrljaCouuty, 251 6. #.
    569, Effi~bd by SupM!N GOti     iQ S&5 5. 1c'.S62.
    Ale0 see the aese8 OS Altgelt ve. Gutzeit, 1SV
    5. R., ESS, affirmed by Suprem Court in 201
    S. Vi. 400; *ara vs. Harris Ccirnty,E00 S. W.
    794; and the reevnt case of Ulller et al vs. El
    Paso County, 150 8. X. (2d) 1000, (Empreme Court
    or %x&s--0pin4on delivered by Ctiiarf'Justfoe
    Alsdmndsr I.* (Unhrscfning ours )
          $eotionr 55 end 66, Constitutional Sew, Vol. 9, pp.
4voe,473 and 474, Taw~ JUrlsprudunOe, r8ad aa fOihVSJ

         “1. 86.    &3QUR~~y   - A legislative maat-
    ment may be unaonetitutional and therefore in-
    valid aa to aem of Itspprovisionr, and Valid
    ae te cthera. Indeed, lt ie elementary law
    tbat a statute will elways be sustained a8 to
    portions wbleh Rre not ufioomtitutlonal, unlese
    the UQ43OQSfi~kd~OQSl    gOrtibQS    @Qd the WQsti-
    tutional portlo~s are so intsrminglrd that they
    oamot be severed. The eonstitQtloQal 8,QdUQ-
    aOQBtitUtiOQa1 prOVit8lOQl3     IBaybVBQ be OOQtaiQed
    in the same section, and ret be perfectly dia-
    tinut end ee~rable, so thet the first miy
    stami though the ti6t fa~L1. The point is. Qot
    bheth& they are NJQt0iEOa         in the sdDl6seotioQ,
    fo- the dietributloa into aactidns is au~ely
    artitioial, but nh:?+harthey ere as6sQtlally
    and Inrreparablyaonneoted in substanea. If
    the two parts tin be possibly ieparatad, the
    OOti   srhotidd0 60, aI%&QOt p%~&t the IQVrrlid
    part to dfmtrey the whole law.
Bonorable Charlea H. 'phrobald,Page 6


          Thaw   an aat he1.dunaeaetftutlonal aon-
     tains a prov+.on for the rapeal of prior law,
     suah provision is al8o unooastitutioaal. If
     the statute in qusrtion operated as.an amend-
     nmnt of an earlier law, ths effect of holding it
     to be unabastitutional is to lsata the orlgfnal
     anaatmsnt in full tame and offeat.
         "I 68. Ssvsrabllit~ of Part8 of Aat - A8
    to whether eonntitational psrts of the statute
    must bo held to be invalid or inoperatira baasusa
    of concroeia.tion
                    18 dependent upon the objeot of
    the law, and the manner and extent to whioh
    ths unoon~titutional portion affeots the re-
    maina~r. It is mid that tho aburt araynot d4-
    elare the whole to be invalid unlsse a11 the
    grovi4ionm aro connsated in subjsot mattex, de-
    pendent on each other, Qpemtlng togother for
                       6l'Oth8X'W14400 COIlMQtti
    together  IIasadng
    tb lvaw r=po8o       that it eaanot be preapacld
    that the laglalatura would.havo psaed ths one
    without the otbu.
            **It ir a roll-settled xulo that, if Ohs
         *ore41 pro~irioa4 of a le&slatire aat
         are 40 mutually emmated    with aA depaadeat
         tm eaoh other aa conditions, oonotderatioo~
         6r oompaaabioa fer aach other am to mwmnt
         the belief fbst the Legirlature intanAa$
         them a8 a uhclo, and would not hare 6aaaCe4
         one or mire of theaiii'the others ~0~14 not
         br jotid   and oarried into effest, than all
         th4 pro*lrion* mlut f411.'

         non~the othrr hand if the unOo46titutkoMl
    portion of the mtatuto     1s rtrioken   out, a08 that
    which rmalnr la oompletr In Itself and oapabla
    of bring lxsouted l.n aOoordaPor      with t&a ameat
    lagf*lativa infant,     rihellyimi4~4adent of t&4*
    whlah is rsjeotaa,     it Lust be 4u8taiwL"
          Zt is our opinion that Seatiarw 1 anO 2 of th*     aot
PFB elear2y severable aa aonstitutional.
          Xt is 001 fwther 6gfnio5 that the partial   tmaon-
5titutmmlify   or the sot [ta wit, aeohion Ss aa point44  eta%
IionorabloChsrlss Bi Theebald, Page 4


in oplniou No. O-3722) wkll &at aifeet the other motiona
0r the aat.